00-00344 In re Mastin.wpd



No. 04-00-00344-CV
IN RE John N. MASTIN
Original Mandamus Proceeding
Arising from the 288th Judicial District Court, Bexar County, Texas
Trial Court No. 2000-CI-00061
Honorable Frank Montalvo, Judge Presiding
PER CURIAM
Sitting:	Phil Hardberger, Chief Justice
		Tom Rickhoff, Justice
		Catherine Stone, Justice
Delivered and Filed:	June 14, 2000
PETITION FOR WRIT OF MANDAMUS DENIED
	The court has considered relator's petition for writ of mandamus and is of the opinion that
relief should be denied.  Accordingly, relator's petition for writ of mandamus is denied.  See Tex.
R. App. P. 52.8(a). Relator shall pay all costs incurred in this proceeding.
								PER CURIAM
DO NOT PUBLISH